Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00217-CR

                                         Jose Luis RIOJAS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR1304
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 12, 2014

DISMISSED

           Jose Luis Riojas pleaded nolo contendere to aggravated assault with a deadly weapon and

pleaded true to an enhancement paragraph pursuant to a plea bargain agreement. As part of his

plea-bargain, Riojas signed a separate “Waiver of Appeal.” The trial court imposed sentence in

accordance with the plea agreement. The trial court initially signed a certificate stating that “[this]

is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the

right of appeal;” and “defendant has waived the right of appeal.” Riojas timely filed a notice of

appeal and the record was filed.
                                                                                      04-14-00217-CR


       Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires “[t]he trial court [to]

enter a certification of the defendant’s right of appeal in every case in which it enters a judgment

of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). This court is “obligated to review

that record [to] ascertain[] whether the certifications [are] defective.” Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005). A certification is “defective” if it “proves to be inaccurate”

“when compared with the record.” Id. at 614.

       Our review of the record discloses that this is a plea bargain case and that Riojas signed a

waiver of his limited right of appeal. The trial court expressly advised Riojas at the sentencing

hearing that “[y]ou do not have my permission to appeal,” and we have not found any indication

that the trial court subsequently granted Riojas permission to appeal. Appellant’s counsel has filed

a notice stating he has reviewed the record and can find no right of appeal.

       We abated the appeal for the trial court to reconsider the certification. On October 14,

2014, the trial court signed an amended certification, stating that this “is a plea-bargain case, and

the defendant has NO right of appeal” and “the defendant has waived the right of appeal.” The

certification has been filed in a supplemental clerk’s record.

       We agree with counsel and the trial court that the record establishes Riojas does not have

a right to appeal. We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-